Citation Nr: 0720111	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-19 496	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling from July 18, 2003.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  The veteran served in Vietnam from January 1969 
to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth on the title page.


REMAND

In his substantive appeal, dated in June 2005, the veteran 
alleges that his PTSD has grown worse, as evidenced by the 
fact that VA physicians have increased his medication several 
times and placed him on additional medication.

Outpatient treatment records from the Huntington VA medical 
center, (VAMC), dated in June 2000, and February 2004 through 
April 2005, note complaints and treatment related to the 
veteran's PTSD.  A June 2000 treatment record noted that the 
veteran presented requesting medication for his nerves and 
indicated that he had tried to discontinue past medication 
but found that his condition was getting worse.  The examiner 
stated that the veteran presented with the classic symptoms 
of PTSD, that he experienced flashbacks and nightmares and 
noted that he had been hospitalized in 1988 for psychiatric 
problems related to his PTSD.  Additionally, a March 2005 
entry from the Huntington VAMC noted that the veteran was 
doing well on his PTSD medications.

Besides the above-noted brief references to PTSD found in the 
Huntington VAMC treatment records, the most recent VA 
compensation examination relative to the veteran's current 
level of disability was conducted in February 2004.  

Considering that the veteran has argued that his PTSD is now 
worse, the Board finds it necessary to secure another 
examination to ascertain the veteran's current level of 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The Board will therefore remand to seek 
current relevant treatment records, and to afford the veteran 
a new VA examination in order to determine his current degree 
of disability.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Review of the record 
discloses that the veteran has not been notified in 
accordance with the provisions of the VCAA.  Specifically, 
the veteran has never been asked to provide any evidence in 
his possession that pertains to this claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The Board will therefore also 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2006).  The 
veteran should be instructed regarding 
what is required to substantiate his 
claim, what evidence VA will obtain, and 
what evidence the veteran is expected to 
submit.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
specifically instructed to submit any 
pertinent evidence in his possession.  He 
should also be instructed regarding 
effective dates.  See Dingess, supra.

2.  The veteran should also be afforded a 
VA psychiatric examination by a physician 
with appropriate expertise to determine 
the current level of disability imposed 
by the veteran's service-connected PTSD.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examiner should make findings necessary 
to apply the rating criteria.  A global 
assessment of functioning (GAF) score 
should be assigned, and the examiner 
should explain its meaning in the context 
of the rating criteria.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

